This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37160

 5 ALYSSA VELASQUEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
 8 Donna J. Mowrer, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Lauren Joseph Wolongevicz
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Kathleen T. Baldridge, Assistant Public Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VANZI, Chief Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.



4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.


6                                          _______________________________
7                                          LINDA M. VANZI, Chief Judge


8 WE CONCUR:



 9 ___________________________
10 J. MILES HANISEE, Judge



11 ___________________________
12 JENNIFER L. ATTREP, Judge




                                             2